  Case 17-80013        Doc 35   Filed 10/05/18 Entered 10/05/18 16:53:08          Desc Main
                                  Document     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESERN DIVISION

 In re:                                        )
                                               )
 PIFER, JAMES T.                               )   Bankruptcy Case No. 17-80013 TML
                                               )   Chapter 7
                                               )
 Debtor(s).                                    )


                                    CERTIFICATE OF SERVICE


       The undersigned certifies that on October 5, 2018, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          PIFER, JAMES T.
          714 KIWANIS DRIVE #1
          FREEPORT, IL 61032

          Ford Motor Credit Company LLC
          P.O. Box 62180
          Colorado Springs, CO 80962

          Verizon
          by American InfoSource LP as agent
          PO Box 248838
          Oklahoma City, OK 73118

          Frontier Communications
          Bankruptcy Dept
          19 John St
          Middletown, NY 10940

/s/ Debbie M. Harris

STEPHEN G. BALSLEY, Trustee
6833 STALTER DRIVE
ROCKFORD, IL 61108
(815) 962-6611
sbalsley@bslbv.com
